      Case 4:18-cv-00137-MW-MAF Document 128 Filed 12/07/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION

NATIONAL RIFLE ASSOCIATION
OF AMERICA, INC., et al.,

               Plaintiffs,

v.                                                     CASE NO.: 4:18cv137-MW/MAF

RICK SWEARINGEN, in his official
capacity as Commissioner of the
Florida Department of Law
Enforcement, et al.,

          Defendants.
_________________________/

                              ORDER CONTINUING TRIAL

       This Court, on its own motion and in an abundance of caution, is continuing

the trial set in this case. 1 According to the CDC, since January 21, 2020, nearly 14.5

million people have tested positive in the United States for the novel coronavirus

popularly known as COVID-19. See CDC COVID Data Tracker, United States

COVID-19          Cases       and      Deaths        by     State,      December         6,     2020,

https://covid.cdc.gov/covid-data-tracker/#cases_casesin last7days (last visited Dec.

7, 2020). We are almost a year into this pandemic, and our nation is experiencing


       1
         This Court is cancelling all civil trials for a period of time, with the hope that an effective
vaccine is on the horizon and new infection numbers will start to fall. To be clear, this is a decision
I am making for my cases on my civil docket only. This is not a uniform, district-wide order, and
in no way should be construed as a limitation on any other judge in the Northern District of Florida.
     Case 4:18-cv-00137-MW-MAF Document 128 Filed 12/07/20 Page 2 of 3




rising numbers of new cases, hospitalizations, and deaths. Florida is closing in on

20,000 total deaths, with 642 reported deaths in the last seven days, and Leon County

has reported 861 new infections in the last seven days, representing a 22% increase

in cases. See CDC COVID Data Tracker, https://covid.cdc.gov/covid-data-

tracker/#cases_deathsinlast7days (last visited Dec. 7, 2020); see also COVID-19

Integrated County View, https://covid.cdc.gov/covid-data-tracker/#county-view

(last visited Dec. 7, 2020).

      Locally, community spread and resulting deaths will persist unless the public

takes the simple, but effective, precautions of social distancing, limiting large

gatherings, and wearing masks. Reasonable minds can differ as to whether you can

conduct a safe trial with these precautions in place. In my experience, it is getting

harder to do so. However, in the Northern District of Florida, each judge still gets to

make this decision for herself or himself. For my civil docket, I will continue all

trials for a period of time until this pandemic is under control. This Court will address

criminal trials separately, particularly in cases where speedy trial is implicated.

Accordingly, the Clerk is directed to cancel the trial scheduled for January 11, 2021,

the pretrial conference, and all deadlines associated with the pretrial conference.

This Court will direct the Clerk to reset this case on an expedited basis once infection




                                           2
     Case 4:18-cv-00137-MW-MAF Document 128 Filed 12/07/20 Page 3 of 3




numbers are under control.

      SO ORDERED on December 7, 2020.

                                  s/Mark E. Walker
                                  Chief United States District Judge




                                    3
